PER CURIAM.
In this dissolution action, appellant, Russell L. Mason appeals the Order of Temporary and Emergency Relief. The order required appellant and his mother to remove themselves from the motel jointly owned and operated by appellant and appellee, Vittoria C. Mason, his wife, and used by the parties as their marital dwelling. The order also awarded to appellee exclusive temporary operating rights of the motel business. We have jurisdiction pursuant to Florida Rules of Appellate Procedure 9.130(a)(3)(C)(ii).
We affirm the order in its entirety except for that part ordering appellant’s mother, a non-party, to vacate the motel premises, which we reverse. See HCA Health Services of Florida, Inc. v. Ratican, 475 So.2d 981 (Fla. 3d DCA 1985).
*544AFFIRMED IN PART; REVERSED IN PART.
DOWNEY, ANSTEAD and DELL, JJ., concur.